Name: 2010/334/CFSP: Political and Security Committee Decision EU SSR GUINEA-BISSAU/1/2010 of 15Ã June 2010 concerning the appointment of the Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Africa;  politics and public safety;  European construction
 Date Published: 2010-06-17

 17.6.2010 EN Official Journal of the European Union L 151/18 POLITICAL AND SECURITY COMMITTEE DECISION EU SSR GUINEA-BISSAU/1/2010 of 15 June 2010 concerning the appointment of the Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU) (2010/334/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2008/112/CFSP of 12 February 2008 on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU) (1), and in particular the second subparagraph of Article 8(1) thereof, Whereas: (1) Pursuant to Article 8(1) of Joint Action 2008/112/CFSP, the Council authorised the Political and Security Committee (hereinafter referred to as PSC), in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the EU SSR GUINEA-BISSAU mission, including the decision to appoint a Head of Mission. (2) On 5 March 2008, upon a proposal by the Secretary General of the Council, High Representative for the common foreign and security policy, the PSC appointed by Decision EU SSR GUINEA-BISSAU/1/2008 (2) Mr Juan Esteban VERASTEGUI as Head of Mission of the European Union mission EU SSR GUINEA-BISSAU. (3) The High Representative of the Union for Foreign Affairs and Security Policy has proposed that Mr Fernando AFONSO be appointed to replace Mr Juan Esteban VERASTEGUI as Head of Mission of the European Union mission EU SSR GUINEA-BISSAU from 1 July 2010, HAS ADOPTED THIS DECISION: Article 1 Mr Fernando AFONSO is hereby appointed as Head of Mission of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU), from 1 July 2010. Article 2 Political and Security Committee Decision EU SSR GUINEA-BISSAU/1/2008 of 5 March 2008 is hereby repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply until the expiry of Council Joint Action 2008/112/CFSP. Done at Brussels, 15 June 2010. For the Political and Security Committee The Chairman C. FERNÃ NDEZ-ARIAS (1) OJ L 40, 14.2.2008, p. 11. (2) OJ L 73, 15.3.2008, p. 34.